Evans, Judge,
concurring specially.
I concur fully with the findings of.the majority. However, I do not agree that Continental Cas. Co. v. Weise, 136 Ga. App. 353, 354 (221 SE2d 461) is authority for the findings herein. The facts of that case are entirely different, and, in my opinion, in the Weise case the facts required that the case be remanded for further consideration by the Workmen’s Compensation Board. Here there was conflicting testimony and the board chose to rule against the claimant and I am bound by the rule which requires us to uphold the finding of a fact-finding body where there is any evidence to support its finding. Neither the superior court nor this court may substitute *845its judgment on issues of fact for that of the state board.